EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) made this 1st day of January 2007 by and
between Media Depot, a Nevada corporation with offices at 12 North Washington
Street, Montoursville, PA 17754 (the “Company” or “Party”) and Matthew J. Hoff
of Montoursville, PA (“Employee” or “Party”). Company and Employee collectively
referred to herein as Parties.

 

WHEREAS, Employee and Company desire to memorialize their understandings with
respect to the employment of Employee.

 

NOW THEREFORE, IN VIEW OF THE FOREGOING; AND IN FURTHER CONSIDERATION OF THE
MUTUAL PROMISES HEREINAFTER SET FORTH, THE PARTIES HERETO DO HEREBY AGREE AS
FOLLOWS:

 

Article 1.

EMPLOYMENT .

Company agrees to employ Employee and Employee agrees to serve Company, during
the term of employment described in Article 2 which may be extended pursuant to
the terms described therein.

 

Article 2.

TERM.

This Agreement shall continue for a period of three (3) years (“Term”) from the
date of this Agreement and shall be automatically renewed and extended, unless
on or before 90 days prior to the conclusion of the Term or any extended term,
Company or Employee gives written notice to the other of intention not to extend
the Term, which will otherwise be automatically extended for further periods of
one (1) year each. Company shall endeavor to provide notification to Employee
that the Term has been so extended, but the failure to provide such notice shall
not limit the rights of the parties under this section.

 

Article 3.

DUTIES, POSITION AND DEFINITIONS.

 

FULL TIME. Employee shall devote his/her full business time and best efforts to
the business and affairs of Company and shall not be otherwise gainfully
employed, except that Employee may have other business investments and
participate in other business ventures which may, from time to time, require
minor portions of Employee’s time, but which shall not interfere or be
inconsistent with Employee’s duties hereunder and except that Employee may
devote a reasonable amount of time to attending to investments and the like.

 

POSITION. Employee shall serve as Company's Business Manager.

 

DUTIES - GENERAL DESCRIPTION. Employee has extensive experience as a manager in
the Company's industry. Based upon this experience, Employee shall perform
various services for the Company as are customary in the industry and as
directed from time to time by Company’s Board of Directors, and as set forth in
Exhibit “1”.

 

LOCATION. Employee shall be based in Pennsylvania.

 

TERRITORY. Employee’s geographic area of responsibilities shall be as determined
by Company’s business.

 

Article 4.

COMPENSATION .

 

1

© C. Giannetto, Esq. 2001



--------------------------------------------------------------------------------

 

 

During the Term hereof, Company shall pay to Employee on a bi-weekly basis or
per the regular pay period of Company an annual salary of:

 

Year 1: Seventy Two Thousand Dollars ($72,000.00) USD

 

Year 2: Seventy Eight Thousand Dollars ($78,000.00) USD

 

Year 3: Eighty Five Thousand Dollars ($85,000.00) USD

 

Year 4 and thereafter: Negotiated

Performance bonuses may be paid from time to time based upon agreed objectives.

 

Article 4a.

SEVERANCE.

In the event the Company is acquired by another person or entity, merged or
liquidated, after the merger with Calypso Financial Services, whereby the
current management and/or shareholders of the Company are no longer in control,
the Company agrees to immediately pay to Employee the sum of $500,000.          

 

Article 5.

REIMBURSEMENT OFEXPENSES .

Employee is authorized to incur reasonable expenses for promoting the business
of Company, limited to travel, entertainment and like expenses. All expenses
shall be itemized on a standard Company form along with proof of the expenses
furnished to Company's Treasurer/CFO/COO and Employee shall upon such
itemization, proof and approval by Employee's Treasurer/CFO/COO, be reimbursed
by the Company within two (2) weeks after submittal by Employee.

 

Article 6.

VACATIONS.

Employee shall be entitled each year to a paid vacation of not in excess of four
( 4 ) weeks. Any past vacation accruals not used during the calendar year earned
shall be forfeited.

 

Article 7.

BENEFITS.

Employee shall be entitled to the benefits listed on the Article 20, Schedule of
Benefits herein and to such other fringe benefits as Company may generally
extend to executive employees of Company, including health and hospitalization
for Employee and his family. Employee’s health and hospitalization insurance
will be provided by Blue Cross and Blue Shield.

 

Article 8.

BONUS.

Employee shall be paid an annual Bonus, as approved by the Company's Board of
Directors as set forth herein in Article 21, Incentive Programs.

 

Article 9.

TERMINATION .

Except as set forth below, Employee's employment hereunder may only be
terminated by Company for just cause. Just cause shall include Employee's
unexplained absence for a period of five (5) days excluding absence resulting
from injury or illness; Employee's failure to diligently perform the duties
described herein and other responsibilities from time to time assigned by
Company to Employee within the scope of his work; any breach by Employee under
the terms of this Agreement that is not cured within fourteen (14) days after
notice; any act by Employee of dishonesty, disloyalty or bad faith or any
material action or series of actions which are contrary to the interest of the
Company, that is not cured within fourteen (14) days after notice. Company may
terminate this Agreement (and be relieved of all further liability hereunder) at
any time after Employee shall be absent from his employment, without
explanation, for a continuous period of more than ten days (10) or for a
non-continuous period of thirty (30) days during any three (3) year period
during the Term, excluding that created by injury or illness.

 

Article 10.

WARRANTY, REPRESENTATION AND INDEMNIFICATION.

Employee represents he is not presently a party to any prior agreement or
understanding with a former employer or with any other person or business or any
other legal restriction or obligation which would in any manner prohibit,
impede, or hinder Employee’s employment with or performance of Employee’s duties
in the course of employment by Company. Employee agrees that if the Company
becomes party to any legal action resulting from a breach of this provision,
Employee shall indemnify the Company for any and all costs of defending such
action, including attorneys’ fees.

 

2

 

Initials: __________

Initials: __________



--------------------------------------------------------------------------------

 

 

Article 11.

CONFIDENTIAL INFORMATION.

Employee agrees Media Depot’s products, services, production techniques, product
and service development, operating procedures, pricing structure, customer
requirements, customer lists, “know-how”, “show-how”, marketing, and certain
other information (collectively “Company Confidential Information”) are
proprietary and confidential and are the property of Company. Employee further
agrees that in order to enable Company to perform services for its customers,
such customers may furnish to Company, confidential information concerning their
business, property, methods of operation, or other data (“Customer Confidential
Information”). Employee agrees the goodwill of Company depends upon, among other
things, the Company, Employee and its other employees protecting such
Confidential Information. Company and Customer Confidential Information
collectively referred to in this Agreement as “Confidential Information”.

 

Article 12.

NON-DISCLOSURE .

Employee agrees, except as directed by Company, Employee will not at any time,
whether during or after his employment with Company, disclose to any party or
person or use any Confidential Information, or permit any person to examine
and/or make copies of any documents which contain or are derived from
Confidential Information, whether prepared by Employee or otherwise coming into
Employee's possession or control, without the prior written permission of
Company; unless such Confidential Information comes into the public domain
through no action of Employee.

 

Article 13.

POSSESSION .

Employee agrees that upon request by Company, and in any event upon termination
of employment, Employee shall turn over to Company any and all documents, papers
or other material in his possession (in any format) or under Employee’s control
which may contain or be derived from Confidential Information, together with all
documents, notes or other work product (in any format) which is connected with
or derived therefrom in Employee's possession. Employee agrees s/he shall have
no proprietary interest in any work product, inventions, patents, or property,
developed or used by Employee and/or arising out of his/her employment by
Company. Employee shall, from time to time, as may be requested by Company, do
all things which may be necessary or appropriate to establish or document
Company's ownership of any such work product, property, patents, and inventions,
including, but not limited to, execution of appropriate assignments.

 

Article 14.

ENFORCEABLILITY .

The provisions of the Agreement shall be enforceable notwithstanding the
existence of any claim or cause of action of Employee against the Company
whether predicated on this Agreement or otherwise.

 

Article 15.

WAIVER.

The failure of either party to require the performance of any term or condition
of this Agreement, or the waiver by either party of any breach of the Agreement
shall not prevent a subsequent enforcement of any such term or any other term
nor be deemed to be a waiver of any subsequent enforcement.

 

Article 16.

ASSIGNMENT .

Employee recognizes the Company is contracting for his/her personal services and
therefore Employee shall not assign any of his duties, and any attempted or
purported assignment shall be null and void. Notwithstanding the foregoing
Employee may delegate certain of his responsibilities to subordinates employed
by the Company, provided Employee shall have overall responsibility for the
performance of such subordinates.

 

Article 17.

GOVERNING LAW.

The Agreement shall be governed by and construed in accordance with, the laws of
the State of Pennsylvania and the parties agree to be personally bound by the
decisions, rulings and/or judgments issued by the courts of the State of
Pennsylvania.

 

3

 

Initials: __________

Initials: __________



--------------------------------------------------------------------------------

 

Article 18.

ENTIRE AGREEMENT and NOTICES.

This Agreement contains the entire agreement of the parties relating to the
subject matter hereof. This Agreement may be modified only by an instrument in
writing signed by both Parties. Any notice to be given under this Agreement
shall be sufficient if it is in writing and is sent by certified mail to
Employee at his/her residence address as the same appears on the books and
records of the Company or to the Company at its principal office, attention of
the Board of Directors, or otherwise as directed by the Company, from time to
time. The provisions of this Agreement relating to confidentiality,
non-disclosure, non-competition and non-solicitation contained in Articles 13,
14, 15, 16, 17, 18, 19 and 20 shall survive the termination of employment unless
such termination is caused by the Company without just cause.

 

Article 19.

ARBITRATION .

Any disputes under this Agreement shall be settled by arbitration before the
American Arbitration Association in Harrisburg, Pennsylvania, in accordance with
the Commercial Rules then existing. Any judgment and/or award issued by such
American Arbitration Association shall be binding upon the parties hereto and
may be entered in any court of competent jurisdiction.

 

 

 

 

Article 20.

SCHEDULE OF BENEFITS.

 

Group Health Insurance provided by Blue Cross and Blue Shield for Employee and
immediate family. - Paid by the Company

 

401 K Plan when established (with employer and/or employer contributions per
company policy)

 

Article 21.

INCENTIVE PROGRAMS.

In addition to the compensation of Employee in Article 4, Company shall pay
Employee a bonus in accordance with the following:

 

Article 22.

BUSINESS PLAN and PRO FORMAS.

Attached hereto and made as part hereof as Exhibit 2 are a 3 Year Business Plan
and Pro Formas for Company. In order for Employee to be eligible for the
Incentive Program in Article 25 above, Company must meet the Pro Forma results
set forth is said Exhibit, plus or minus ten (10%) percent.

 

Article 23.

SUPERCEDURE .

This Agreement shall supercede any and all prior agreements between Employee and
Company. Further, in the event of a conflict between this Agreement and the
current Company – Employee Handbook now in effect, this Agreement shall control.

 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the date
first above written.

 

 

COMPANY: Media Depot

 

 

By: _______________________________________________________

 

 

4

 

Initials: __________

Initials: __________



--------------------------------------------------------------------------------

 

 

Its: _______________________________________________________

 

 

 

EMPLOYEE:

 

 

___________________________________________________________

 

 

5

 

Initials: __________

Initials: __________



--------------------------------------------------------------------------------

 

EXHIBIT 1

 

Media Depot  

 

Job Description

 

Job Title:

Business Manager

Department:

Reports To:

FLSA Status:

Prepared By:

Prepared Date:

Approved By:

Approved Date:

 

Summary: Manages and directs the organization toward its primary objectives,
based on profit and return on capital, by performing the following duties
personally or through subordinate managers.

 

Essential Duties and Responsibilities: include the following. Other duties may
be assigned.

 

Plans, coordinates, and controls the daily operation of the organization through
the organization's managers.

Establishes current and long-range goals, objectives, plans and policies,
subject to approval by the Board of Directors.

 

Dispenses advice, guidance, direction, and authorization to carry out major
plans, standards and procedures, consistent with established policies and Board
approval.

 

Meets with organization's other executives to ensure that operations are being
executed in accordance with the organization's policies.

 

Oversees the adequacy and soundness of the organization's financial structure.

 

Reviews operating results of the organization, compares them to established
objectives, and takes steps to ensure that appropriate measures are taken to
correct unsatisfactory results.

 

Plans and directs all investigations and negotiations pertaining to mergers,
joint ventures, the acquisition of businesses, or the sale of major assets with
approval of the Board of Directors.

 

Establishes and maintains an effective system of communications throughout the
organization.

 

Represents the organization with major customers, shareholders, the financial
community, and the public.

 

 

 

Supervisory Responsibilities:

 

Directly supervises sales staff. Carries out supervisory responsibilities in
accordance with the organization's policies and applicable laws.
Responsibilities include interviewing, hiring, and training employees; planning,
assigning, and directing work; appraising performance; rewarding and
disciplining employees; addressing complaints and resolving problems.

 

 

6

 

Initials: __________

Initials: __________



--------------------------------------------------------------------------------

 

 

Qualifications: To perform this job successfully, an individual must be able to
perform each essential duty satisfactorily. The requirements listed below are
representative of the knowledge, skill, and/or ability required. Reasonable
accommodations may be made to enable individuals with disabilities to perform
the essential functions.

 

Education and/or Experience:

 

Four to 10 years related experience and/or training; or equivalent combination
of education and experience.

 

Language Skills:

 

Ability to read, analyze and interpret general business periodicals,
professional journals, technical procedures, or governmental regulations.
Ability to write reports, business correspondence, and procedure manuals.
Ability to effectively present information and respond to questions from groups
of managers, clients, customers, and the general public.

 

Mathematical Skills:

 

Ability to work with mathematical concepts such as probability and statistical
inference, and fundamentals of plane and solid geometry and trigonometry.
Ability to apply concepts such as fractions, percentages, ratios, and
proportions to practical situations.

 

Reasoning Ability:

 

Ability to define problems, collect data, establish facts, and draw valid
conclusions. Ability to interpret an extensive variety of technical instructions
in mathematical or diagram form and deal with several abstract and concrete
variables.

 

 

 

7

 

Initials: __________

Initials: __________



--------------------------------------------------------------------------------

 

 

EXHIBIT 2

 

3 YEAR BUSINESS PLAN and PRO FORMAS

 

TO BE DETERMINED.

 

 

8

 

Initials: __________

Initials: __________

 

 